United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1177
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Kimani I. Sterling

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 18, 2021
                               Filed: July 22, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       This case is before us following a re-sentencing on remand. In United States
v. Sterling, 942 F.3d 439 (8th Cir. 2019), we remanded because the government had
failed to prove a drug quantity above a base offense level of 24. On remand, the
district court1 found a base offense level of 24 and an applicable Guidelines range of
84–105 months. The court varied upward and imposed a 125-month term of
imprisonment to run consecutively to an unrelated state murder conviction. The new
sentence is identical to the sentence originally imposed. Sterling appeals, asserting
the district court committed a procedural error in failing to adequately explain the
basis for its upward variance. He also asserts the sentence is substantively
unreasonable. We affirm.

      Because Sterling failed to object to the district court’s explanation for the
sentence it imposed, we review for plain error. United States v. White, 863 F.3d
1016, 1021 (8th Cir. 2017). In explaining its sentence, the district court is only
required to give an explanation that is sufficient to satisfy us that it both considered
the parties’ arguments and has a reasoned basis for exercising its decision-making
authority. United States v. Clark, 998 F.3d 363, 368 (8th Cir. 2021). We have noted
that “[a] defendant who has forfeited his objection to the court’s explanation
‘confronts a daunting task in convincing a court of appeals that a more detailed
explanation would have resulted in a lighter sentence.’” United States v. Shoulders,
988 F.3d 1061, 1064 (8th Cir. 2021) (citation omitted).

      Here, the district court explained that it was relying on the factors set forth in
18 U.S.C. § 3553(a). A sentencing court is under no obligation to make specific
findings on each factor. United States v. Bevins, 848 F.3d 835, 840 (8th Cir. 2017).
The record demonstrates the court listened to and considered the parties’ arguments.
In imposing its sentence, the court emphasized the danger that Sterling posed to the
public. The explanation given is adequate, and Sterling has failed to show a
reasonable probability that the court would have imposed a more lenient sentence if
the explanation had been more extensive.


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
        Sterling also contends his sentence is substantively unreasonable. We review
the substantive reasonableness of a sentence for an abuse of discretion. United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A sentencing court abuses
its discretion when it “(1) fails to consider a relevant factor that should have received
significant weight; (2) gives significant weight to an improper or irrelevant factor; or
(3) considers only the appropriate factors but in weighing those factors commits a
clear error of judgment.” Id. (cleaned up).

       The district court listed several reasons for imposing an above-Guidelines
sentence, including the danger Sterling posed to the community, to properly account
for the crime Sterling had committed, for specific deterrence, and the need to protect
the community. Each of these considerations is appropriate. The court specifically
noted it was not considering the post-conviction conduct referred to by the
prosecution in its recommendation. The decision to run the sentence consecutively
to an unrelated state murder conviction is in no manner unreasonable. Sterling’s
sentence is not substantively unreasonable.

      For the foregoing reasons, we affirm.
                      ______________________________




                                          -3-